DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 05/12/2022 have been entered. Claims 1-14 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173, of record) in view of Ouderkirk (US 10,698,204).
Regarding claim 1, Robaina discloses an electronic apparatus (see Figs 2 and 6), comprising: a housing (80, frame) having a light transmission portion (see Figs 2 and 6; frame to include optical element 570); and a covering structure comprising a plurality of coating layers sequentially stacked above the light transmission portion (see Fig 6; stack 260 comprises sequentially stacked layers above layer 570), the coating layers respectively having different thicknesses (see Fig 6; layers have relatively different thicknesses), different refractive indices, different reflectivities, and different transmissivities (see Fig 9; Para [0104-0106], corresponding stack 660 has layers of different refractive indices with different reflectivity and thus different transmissivities), such that light incident from a side of the covering structure away from the light transmission portion and then reflected to exit the side of the covering structure presents a virtual image with a pattern (see Fig 9B; Para [0112-0117]; images are formed from light incident from a front side of the optical element 660 which reflects to exit the back side of the structure). Robaina does not disclose wherein the thickness of each of the coating layers is uniform, and reflected lights respectively of the coating layers have respective phases, such that reflected lights form interference fringes to present a virtual image with a pattern. Robaina and Ouderkirk are related because both teach optical structures with multilayer coatings. 
Ouderkirk discloses an optical structure with a multilayer coating (see Fig 8) wherein the thickness of each of the coating layers is uniform, and reflected lights respectively of the coating layers have respective phases, such that reflected lights form interference fringes to present a virtual image with a pattern (see Figs 7 and 8; Col 21, lines 30-65; thickness of layers in 700 is uniform and reflected lights have their respective phases that constructively interfere to form a virtual image A as seen in Fig 8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina with wherein the thickness of each of the coating layers is uniform, and reflected lights respectively of the coating layers have respective phases, such that reflected lights form interference fringes to present a virtual image with a pattern of Ouderkirk to improve the formation of virtual images so as to improve image quality.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173, of record) in view of Ouderkirk (US 10,698,204) as applied to claim 1 above, and further in view of Chen (Examiner provided machine translation of CN 108603958 A, of record).
Regarding claim 2, Robaina in view of Ouderkirk discloses the electronic apparatus of claim 1. Robaina in view of Ouderkirk does not disclose wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and not to transmit most of light in a wavelength range of visible spectrum. Robaina in view of Ouderkirk and Chen are related because both teach electronic apparatuses. 
Chen discloses the electronic apparatus (see Fig le) wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and not to transmit most of light in a wavelength range of visible spectrum (see Fig 12B; Para [0009]; light in infrared spectrum is mostly transmitted while light in the visible spectrum). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina in view of Ouderkirk with wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and not to transmit most of light in a wavelength range of visible spectrum of Chen for the purpose of eliminating visible light in order to prevent tracking errors and improve the user experience. 
Regarding claim 3, Robaina in view of Ouderkirk and Chen discloses the electronic apparatus (Chen: see Fig 1(e)) of claim 2, wherein the covering structure is configured to reflect said most of light in the wavelength range of the visible spectrum (Chen: see Fig 12B; Para [0046]; visible light reflected can be at least 70% which is most of visible light). 
Regarding claim 4, Robaina in view of Ouderkirk and Chen discloses the electronic apparatus (Chen: see Fig le) of claim 2, further comprising an infrared image sensor under the light transmission portion and configured to sense said most of light in the wavelength range of the infrared spectrum (Chen: see Fig 2F; Para [0062]; light receiver, 40, may be an infrared sensor configured to receive light under the light transmission portion 10). 
Regarding claim 5, Robaina in view of Ouderkirk and Chen discloses the electronic apparatus (Robaina: Fig 2) of claim 2, wherein the coating layers comprises a first coating layer being the farthest one of the coating layers relative to the light transmission portion (Robaina: see Fig 9A; 670 first coat farthest away from right side of figure from where light transmission portion would be), a second coating layer connected to the first coating layer (Robaina: see Fig 9A; second layer 760a connected to first layer 670), and a third coating layer connected to the second coating layer (Robaina: see Fig 9A; layer 660 connected to second layer 760a), and the refractive index of the second coating layer is smaller than the refractive indices of the first coating layer and the third coating layer (Robaina: see Fig 9A; Para [0106]; refractive index of second coating is smaller than that of first and third layers). 
Claims 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173, of record) in view of Ouderkirk (US 10,698,204) as applied to claim 1 above, and further in view of Border (US 2016/0154244, of record) 
Regarding claim 6, Robaina in view of Ouderkirk discloses the electronic apparatus of claim 1. Robaina in view of Ouderkirk does not disclose wherein the covering structure is configured to transmit most of light in a first wavelength range of visible spectrum and not to transmit most of light in a second wavelength range of the visible spectrum which does not overlap with the first wavelength range. Robaina in view of Ouderkirk and Border are related because both teach electronic apparatuses. 
Border discloses the electronic apparatus (see Fig 2) wherein the covering structure is configured to transmit most of light in a first wavelength range of visible spectrum and not to transmit most of light in a second wavelength range of the visible spectrum which does not overlap with the first wavelength range (see Fig 11C; Transmission curve of filter has first range between 520-540nm, second range 480-519 nm). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina in view of Ouderkirk with wherein the covering structure is configured to transmit most of light in a first wavelength range of visible spectrum and not to transmit most of light in a second wavelength range of the visible spectrum which does not overlap with the first wavelength range of Border for the purpose of controlling visible light in order to prevent tracking errors and improve the user experience. 
Regarding claim 7, Robaina in view of Ouderkirk and Border discloses the electronic apparatus (Border: see Fig 2) of claim 6, wherein the covering structure is configured to reflect said most of light in the second wavelength range of the visible spectrum (Border: see Fig 11C; Para [0288]; notch filters allow for transmission of first wavelength while reflecting second wavelength range 480-519nm). 
Regarding claim 9, Robaina in view of Ouderkirk and Border discloses the electronic apparatus (Border: see Fig 2) of claim 6, wherein the covering structure is configured not to transmit most of light in a third wavelength range of the visible spectrum which does not overlap with the first wavelength range, and the first wavelength range is between the second wavelength range and the third wavelength range (Border: see Fig 11C; Para [0288]; third wavelength range 550-580nm, does not overlap with first range, first range is between second and third wavelengths ranges). 
Regarding claim 10, Robaina in view of Ouderkirk and Border discloses the electronic apparatus (Border: see Fig 2) of claim 9, wherein the covering structure is configured to reflect said most of light in the third wavelength range of the visible spectrum (Border: see Fig 11C; Para [0288]; notch filters allow for transmission of first wavelength while reflecting second wavelength range 480-519nm). 
Regarding claim 11, Robaina in view of Ouderkirk and Border discloses the electronic apparatus (Robaina: Fig 2) of claim 6, wherein the coating layers comprises a first coating layer being the farthest one of the coating layers relative to the light transmission portion (Robaina: see Fig 9A; 760a first coat farthest away from right side of figure from where light transmission portion would be), a second coating layer connected to the first coating layer (Robaina: see Fig 9A; second layer 690 connected to first layer 760a), and a third coating layer connected to the second coating layer (Robaina: see Fig 9A; layer 760b connected to second layer 690), and the refractive index of the second coating layer is greater than the refractive indices of the first coating layer and the third coating layer (Robaina: see Fig 9A; Para [0106]; refractive index of first and thirds coating is smaller than that of the second coating thus second coating is greater than index of first and third layers). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173, of record) in view of Ouderkirk (US 10,698,204) and Border (US 2016/0154244, of record) as applied to claim 6 above, and further in view of Takahashi (US 6,822,677, of record). 
Regarding claim 8, Robaina in view of Ouderkirk and Border discloses the electronic apparatus (Robaina: Fig 2) of claim 6, further comprising an image sensor under the light transmission portion (Robaina: see Fig 10; image sensor 24, under light transmission portions 2005 and 2006). Robaina in view of Ouderkirk and Border does not disclose further comprising an image sensor having a detectable wavelength range, wherein the detectable wavelength range is within the first wavelength range. Robaina in view of Ouderkirk and Border and Takahashi are related because both teach electronic devices. 
Takahashi discloses the electronic apparatus (see Fig 1), further comprising an image sensor having a detectable wavelength range, wherein the detectable wavelength range is within the first wavelength range (see Fig 2; Col 5, lines 37- 45; G sensor highly sensitive to light within first wavelength range of 520 to 540nm). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina in view of Ouderkirk and Border with further comprising an image sensor having a detectable wavelength range, wherein the detectable wavelength range is within the first wavelength range of Takahashi for the purposes of controlling visible light in order to prevent tracking errors and improve the user experience. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173, of record) in view of Ouderkirk (US 10,698,204) as applied to claim 1 above, and further in view of Zhang (US 10,852,544, of record).
Regarding claim 12, Robaina in view of Ouderkirk discloses the electronic apparatus of claim 1. Robaina in view of Ouderkirk does not disclose wherein the coating layers comprise a first coating layer, a second coating layer, and a third coating layer, the reflected lights respectively of the first and second coating layers form a constructive interference, and the reflected lights respectively of the second and third coating layers form a destruction interference. Robaina in view of Ouderkirk and Zhang are related because both teach electronic apparatuses comprising a layered construction. 
Zhang discloses the electronic apparatus (see Fig 4B), wherein the coating layers comprise a first coating layer, a second coating layer, and a third coating layer, the reflected lights respectively of the first and second coating layers form a constructive interference, and the reflected lights respectively of the second and third coating layers form a destruction interference (Zhang: see Fig 4B; Col 4, lines 36-65; first two layer may be tuned to constructively interfere and second and third layer may be tuned to destructively interfere my changing the thickness of the layer to account for phase shift).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina in view of Ouderkirk with wherein the coating layers comprise a first coating layer, a second coating layer, and a third coating layer, the reflected lights respectively of the first and second coating layers form a constructive interference, and the reflected lights respectively of the second and third coating layers form a destruction interference of Zhang for the purpose of adequately reflective light to a user in order to maintain high image quality.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173, of record) in view of Chen (Examiner provided machine translation of CN 108603958 A, of record) and Koba (US 6,819,469).
Regarding claim 13, Robaina discloses an electronic apparatus (see Figs 2 and 6), comprising: a housing (80, frame) having a light transmission portion (see Figs 2 and 6; frame to include optical element 570); and a covering structure comprising at least three coating layers sequentially stacked above the light transmission portion (see Fig 6; stack 260 comprises sequentially stacked at least three layers above layer 570), the coating layers respectively having reflected lights, different thicknesses (see Fig 6; layers have relatively different thicknesses), different refractive indices, different reflectivities, and different transmissivities, wherein the thickness of each of the coating layers is uniform (see Fig 9; Para [0104-0106], corresponding stack 660 has layers of different refractive indices with different reflectivity and thus different transmissivities; from Fig 6 thicknesses are uniform for elements in stack 260). Robaina does not disclose wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and to reflect most of light in a wavelength length range of visible spectrum; and wherein at least a pair of the reflected lights have a same phase so that said at least a pair of the reflected lights constructively interfere, and at least another pair of the reflected lights have a different phase so that said another pair of the reflected lights.  destructively interfere, such that interference fringes are formed to present a virtual image with a pattern. Robaina and Chen are related because both teach electronic apparatuses. 
Chen discloses the electronic apparatus (see Fig le) wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum (see Fig 12B; Para [0009]; light in infrared spectrum is mostly transmitted while light in the visible spectrum) and to reflect most of light in a wavelength length range of visible spectrum (Chen: see Fig 12B; Para [0046]; visible light reflected can be at least 70% which is most of visible light). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina with wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and to reflect most of light in a wavelength length range of visible spectrum of Chen for the purpose of eliminating visible light in order to prevent tracking errors and improve the user experience. Robaina in view of Chen does not disclose wherein at least a pair of the reflected lights have a same phase so that said at least a pair of the reflected lights constructively interfere, and at least another pair of the reflected lights have a different phase so that said another pair of the reflected lights destructively interfere, such that interference fringes are formed to present a virtual image with a pattern. Robaina in view of Chen and Koba are related because both teach optical structures with multilayer coatings. 
Koba discloses an optical structure with a multilayer coating (see Fig 1) wherein at least a pair of the reflected lights have a same phase so that said at least a pair of the reflected lights constructively interfere, and at least another pair of the reflected lights have a different phase so that said another pair of the reflected lights destructively interfere, such that interference fringes are formed to present a virtual image with a pattern (see Figs 1 and 3; Col 9, lines 51-65; Col 11, line 29-62; Virtual image is create from a pattern consisting of interference from layers that may have destructive or constructive interference as seen in Fig 1)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina in view of Chen with wherein at least a pair of the reflected lights have a same phase so that said at least a pair of the reflected lights constructively interfere, and at least another pair of the reflected lights have a different phase so that said another pair of the reflected lights destructively interfere, such that interference fringes are formed to present a virtual image with a pattern of Koba to improve the formation of virtual images so as to improve image quality. 
Regarding claim 14, Robaina in view of Chen and Koba discloses the electronic apparatus of claim 13 (Chen: see Fig le) wherein said most of light in a wavelength range of infrared spectrum is transmitted inwardly into the housing (Chen: see Fig 12B; Para [0009]; light in infrared spectrum is mostly transmitted while light in the visible spectrum), and said most of light in a wavelength range of visible spectrum is reflected outwardly of the housing (Chen: see Fig 12B; Para [0046]; visible light reflected can be at least 70% which is most of visible light). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahuja (US 10,423,000) discloses an electronic apparatus comprising a layered construction which reflects light to create a virtual image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872  


/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872